United States Court of Appeals
                            FOR THE SEVENTH CIRCUIT
                             CHICAGO, ILLINOIS  60604

                                   October 16, 2014

                                        Before

                          FRANK H. EASTERBROOK, Circuit Judge

                          ILANA DIAMOND ROVNER, Circuit Judge

                          ANN CLAIRE WILLIAMS, Circuit Judge

No. 12‐1723

WARNETHER A. MUHAMMAD,                   Appeal from the United States District Court 
    Plaintiff‐Appellant,                 for the Central District of Illinois. 

      v.                                 No. 09‐cv‐2172

CATERPILLAR, INCORPORATED,               Michael P. McCuskey, Judge.
    Defendant‐Appellee.



                                       O R D E R

      On consideration of the Petition For Panel Rehearing filed by Plaintiff‐Appellant
on October 7, 2014, all members of the original panel have voted to DENY the Petition
For Panel Rehearing.

      IT IS HEREBY ORDERED that the Petition For Panel Rehearing is DENIED.

      IT IS FURTHER ORDERED that the opinion issued in the above‐entitled case on
September 9, 2014, is hereby amended as follows:

              On page 5: in the second full paragraph, the last sentence
              starting “We are not persuaded ...” is deleted; 
Appeal no. 12‐1723                                                                      Page 2

            On pages 5‐6: the last paragraph of page 5 (starting “First,
            Muhammad’s argument ...”) ending on page 6 is deleted. 

            On page 6: the first sentence of the first full paragraph is
            modified so that “Second, even if we set that problem aside,
            another more” is replaced by “A”, so that the sentence
            reads “A fundamental obstacle ....”

            On page 8: the first full paragraph (starting “The first
            problem is ...”) is deleted, and the first two sentences of the
            second full paragraph are deleted, such that the second full
            paragraph begins with “Muhammad has not identified ...”




                                          -2-